But a single question is presented for our consideration, Was it or not reversible error for the court to refuse to give to the jury at appellant's request the following written charge, to wit: "I charge you, gentlemen of the jury, if you believe the evidence in this case, you cannot return a verdict for the plaintiff" (appellee here).
It will suffice for us to merely state that the bill of exceptions shows that the "wire," which appellee (plaintiff) claimed caused his injuries, was introduced in evidence on the trial, and that the same is not sent up here. Neither do we find the piece of wire fully described in the testimony. Without this bit of evidence, we do not see how we could intelligently answer the question put to us. Code 1923, § 6438.
And perhaps we ought to add that our opinion is not changed by the recent decision of the Supreme Court in the case of Ensley Holding Co. v. Kelley, 229 Ala. 650, 158 So. 896, wherein the legal principles which seem to control here were rather exhaustively considered.
The judgment is affirmed.
Affirmed.